Case 1:20-cr-00117-DLF Document 79 Filed 09/07/21 Page 1 of 4
Case 1:20-cr-00117-DLF Document 79 Filed 09/07/21 Page 2 of 4
Case 1:20-cr-00117-DLF Document 79 Filed 09/07/21 Page 3 of 4
        Case 1:20-cr-00117-DLF Document 79 Filed 09/07/21 Page 4 of 4




                           DEFENDANT'S ACKNOWLEDGMENT

         I have read the Statement of Offense setting forth the facts related to my guilty plea to one
count of Restricted Building or Grounds, in violation of 18 U.S.C. §§ l 752(a)(2) and l 752(b)(2).
I have discussed this Statement of Offense fully with my attorneys, Thomas Connolly and
Christopher Berg. I fully understand this Statement of Offense and I acknowledge its truthfulness,
agree to it and accept it without reservation. I do this voluntarily and of my own free will. No
threats have been made to me nor am I under the influence of anything that could impede my
ability to understand this Statement of Offense fully.


      Date:
                                                                   Connor Judd




                            ATTORNEY'S ACKNOWLEDGMENT

        I have read each of the pages constituting the Statement of Offense related to my client's
guilty plea to one count of Restricted Building or Grounds, in violation of 18 U.S.C. §§ l 752(a)(2)
and l 752(b)(2). I have reviewed the entire Statement of Offense with my client and have discussed
it with him fully. I concur in my client's agreement with and acceptance of this Statement of
Offense.

             9/1/2021
      Date: _________
                                                             Thomas Connolly, Esq.
                                                             Christopher Berg, Esq.
                                                             Attorneys for Defendant




                                                  4
